Order filed, July 18, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00287-CR
                                      14-12-00288-CR
                                    ____________

                   KELLYE HENSKE CARTWRIGHT, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee


                        On Appeal from the 21st District Court
                              Washington County, Texas
                        Trial Court Cause No. 13,934 & 14,493


                                        ORDER

       The reporter’s record in this case was due July 5, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Carolee Murray, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                      PER CURIAM